
	
		II
		112th CONGRESS
		1st Session
		S. 175
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide enhanced Federal enforcement and
		  assistance in preventing and prosecuting crimes of violence against
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Violence Against Children Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)According to a report by the Federal
			 Interagency Forum on Child and Family Statistics, in 2007, more than 248,000
			 violent crimes were committed against children between ages 12 and 17.
			(2)According to data from the National
			 Incident-Based Reporting System, people under the age of 18 make up
			 approximately 26 percent of violent crime victims reported to police, including
			 70 percent of all reported sexual assaults. Of the victims under the age of 18,
			 approximately 37 percent were under the age of 12.
			(3)According to data from the Bureau of
			 Justice Statistics, people between the ages of 12 and 19 are victims of violent
			 crime twice as often as people over the age of 20.
			(4)According to data from the Bureau of
			 Justice Statistics, only 35 percent of violent crimes against people between
			 ages 12 and 19 are actually reported to police.
			(5)According to data from the Department of
			 Health and Human Services, it is estimated that more than 85,000 children were
			 victims of physical abuse in 2006, of which approximately 465 were
			 fatalities.
			(6)Child abuse has long-lasting negative
			 effects upon children and families, including delayed development, depression,
			 substance abuse, and increased likelihood of experiencing or perpetrating
			 domestic violence as an adult.
			(7)Local law enforcement agencies are in need
			 of additional resources to protect and serve the needs of children and
			 families.
			(8)Legal representation, including training
			 requirements for attorneys, guardians ad litem (GAL), and court appointed
			 special advocates (CASA), and caseload restrictions, for children in dependency
			 court varies substantially by State and jurisdiction.
			(9)With an estimated 30,000 gangs operating
			 within the United States, gang violence and drug trafficking remain serious
			 problems throughout the country, causing injury and death to innocent victims,
			 often children.
			(10)(A)For example, on November 13, 2005, a
			 gang-related dispute broke out in San Bernardino, California, and gunfire
			 sprayed an apartment building, killing 11-year-old Mynisha Crenshaw and
			 seriously wounding her 14-year-old sister as they ate Sunday dinner with their
			 family.
				(B)This tragic shooting symbolizes the
			 struggle that so many communities across the United States, like San
			 Bernardino, face in combating gang violence, and serves as a reminder of the
			 nationwide problem of protecting children from senseless violence.
				(11)Coordination of Federal resources is needed
			 to reduce gang violence through proven and proactive prevention and
			 intervention programs, including programs that focus on keeping at-risk youth
			 in school and out of the criminal justice system.
			(12)According to a
			 2006 report by the Washington State Attorney General and the Department of
			 Justice (Office of Juvenile Justice and Delinquency Prevention), in 76 percent
			 of murders of an abducted child, the murder is committed within 3 hours of the
			 abduction.
			(13)The same report
			 found that in 89 percent of missing child murders, the child died within 24
			 hours of disappearing.
			(14)For example, on
			 March 27, 2009, 8-year-old Sandra Cantu of Tracy, California, was reported
			 missing by her mother. Following more than a week of search and investigation,
			 she was found dead, the victim of kidnapping and murder.
			(15)Federal, State,
			 and local law enforcement must have more tools to act quickly in investigating
			 reports of crimes against children, particularly child abductions.
			IEnhanced assistance for criminal
			 investigations and prosecutions by State and local enforcement
			 officials
			101.Enhanced assistance for criminal
			 investigations and prosecutions by State and local law enforcement
			 officials
				(a)In generalAt the request of a State, Indian tribal
			 government, or unit of local government, the Attorney General shall provide
			 technical, forensic, prosecutorial, or any other form of assistance in the
			 criminal investigation or prosecution of any crime that—
					(1)constitutes a felony under the laws of the
			 State or Indian tribe; and
					(2)is committed against an individual under 18
			 years of age.
					(b)PriorityIf the Attorney General determines that
			 there are insufficient resources to fulfill requests made pursuant to
			 subsection (a), the Attorney General shall give priority to requests for
			 assistance to—
					(1)crimes committed by, or believed to be
			 committed by, offenders who have committed crimes in more than 1 State;
			 and
					(2)jurisdictions that have limited resources
			 and difficulty covering the extraordinary expenses relating to the
			 investigation or prosecution of the crime.
					(c)Reporting requirements
					(1)In generalEvery 180 days following the date of
			 enactment of this Act, the Attorney General shall submit to Congress a report
			 on applications for Federal assistance under this Act, and Federal assistance
			 provided under this Act.
					(2)ContentsEach report under paragraph (1) shall
			 include—
						(A)a listing of all applications for Federal
			 assistance under this title during the previous 180 days;
						(B)a description of each application submitted
			 during the previous 180 days, whether approved, denied, or pending, including
			 the name of the requesting party and the nature of the request for
			 assistance;
						(C)reasons for approval or denial of each
			 application, and the persons involved in the review and decision-making process
			 for each application; and
						(D)if Federal assistance was provided, a
			 description of the assistance provided, including the date on which the
			 assistance was provided.
						(d)Enhanced
			 tracking and coordination of FBI efforts in addressing crimes against
			 children
					(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Attorney General shall submit a report to the appropriate
			 committees of Congress, the Director of the Office of Management and Budget and
			 the Domestic Policy Council that sets forth the proposed systems, procedures
			 and protocols developed and implemented in response to Chapter 3 of the Office
			 of Inspector General’s Audit Report 09–08 (January 2009) entitled “The Federal
			 Bureau of Investigation’s Efforts to Combat Crimes Against Children,” including
			 any additional funding needs for development and implementation of the
			 recommendations.
					(2)ContentIf
			 any recommendation proposed in the Office of Inspector General’s Audit Report
			 09–08 (January 2009) remains incomplete or has not been implemented at the time
			 the report required under paragraph (1) is prepared, the report shall
			 describe—
						(A)the reasons that
			 the remaining recommendation has not been implemented; or
						(B)a specific action
			 plan for implementing or completing implementation of the remaining
			 recommendation.
						(3)Appropriate
			 committeesIn this subsection, the term appropriate
			 committees of Congress means—
						(A)the Committee on
			 the Judiciary, the Committee on Appropriations, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
						(B)the Committee on
			 the Judiciary, the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Energy and Commerce of the House of
			 Representatives.
						(e)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General—
					(1)$5,000,000 for
			 each of fiscal years 2012 through 2016 for the Crimes Against Children Unit of
			 the Federal Bureau of Investigation, with $2,500,000 of such funds for the
			 Child Abduction Rapid Deployment (CARD) program; and
					(2)$2,500,000 for
			 each of fiscal years 2012 through 2016 for the Child Abduction Response Teams
			 (CART) program of the Office of Juvenile Justice and Delinquency Prevention for
			 the purpose of providing training and technical assistance on child abductions
			 to local law enforcement.
					102.Enhanced
			 monitoring for parolees
				(a)In
			 generalSection 505 of title
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is
			 amended by adding at the end the following:
					
						(i)Enhanced
				monitoring for parolees
							(1)In
				generalA State receiving funds under this subpart shall—
								(A)use not less than
				7.5 percent of the total funds received under this subpart each fiscal year for
				the purpose of improving the parole system of the State by allocating—
									(i)not less than
				3.75 percent of the total funds received under this subpart to the State
				department of corrections or highest agency responsible for the parole system
				of the State; and
									(ii)not less than
				3.75 percent of the total funds received under this subpart to law enforcement
				or other agencies of a unit of local government or other unit of local
				government officials that are responsible for maintaining local corrections
				facilities and assisting with parole enforcement in the State;
									(B)not later than 1
				year after the date of enactment of the Violence Against Children Act of 2011,
				submit to the Attorney General a report in accordance with regulations which
				shall be promulgated by the Attorney General, that includes—
									(i)statistics
				regarding the number of violations of parole and re-incarcerations in the
				State, including specific statistics for those convicted of a crime of violence
				against a child;
									(ii)a description of
				any weaknesses of the parole system of the State;
									(iii)the number of
				parolees who have committed a crime of violence against a child;
									(iv)the number of
				crimes of violence against children that have been committed by parolees during
				the last 5 full fiscal years before the date of the submission of the
				report;
									(v)an action plan
				for improving the parole system of the State for individuals who have been
				convicted of a crime of violence against a child, including measurable criteria
				for improvement; and
									(vi)any other
				information the Attorney General determines necessary;
									(C)not later than 1
				year after the submission of the report under subparagraph (B), and annually
				thereafter, submit to the Attorney General an updated version of the report
				described in subparagraph (B);
								(D)take steps to
				ensure that the State is using the most up-to-date and effective technology in
				monitoring parolees who have been convicted of a crime of violence against a
				child; and
								(E)establish a
				program that places additional restrictions and penalties, including increased
				monitoring or longer periods of incarceration, on a parolee who—
									(i)has been
				convicted of a crime of violence against a child; and
									(ii)violates the
				terms or conditions of the supervision of the parolee.
									(2)Failure of
				State to complyFor any fiscal year beginning after the date of
				enactment of the Violence Against Children Act of 2011, a State that fails to
				comply with the requirements under paragraph (1), as determined by the Attorney
				General, shall not receive 7.5 percent of the total funds that would otherwise
				be allocated to the State for the subsequent fiscal year under this
				subpart.
							(3)Crime of
				violence against a childFor purposes of this subsection, the
				term crime of violence against a child means a crime of violence,
				as that term is defined in section 16 of title 18, United States Code,
				committed against an individual under 18 years of age.
							(4)Supplement, not
				supplantA State receiving funds under this subsection shall use
				the funds to supplement and not supplant any additional funds received by the
				State to be used for parole corrections or law enforcement
				officials.
							.
				(b)SunsetEffective
			 5 years after the date of enactment of this Act, section 505 of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755) is amended
			 by striking subsection (i).
				IIGrant programs
			201.Federal assistance to State and local law
			 enforcement
				(a)In generalThe Attorney General shall award grants to
			 assist States, Indian tribal governments, and units of local government to
			 develop and strengthen effective law enforcement and prosecution of crimes
			 against children.
				(b)PurposesGrants provided under this section shall
			 provide personnel, training, technical assistance, data collection, and other
			 equipment for the more widespread apprehension, prosecution, and adjudication
			 of persons committing crimes against children, and specifically, for the
			 purposes of—
					(1)training law enforcement officers,
			 prosecutors, judges, and other court personnel to more effectively identify and
			 respond to crimes against children;
					(2)developing, training, or expanding units of
			 law enforcement officers, prosecutors, or courts specifically targeting crimes
			 against children;
					(3)developing and implementing more effective
			 police and prosecution policies, protocols, orders, and services specifically
			 devoted to preventing, identifying, and responding to crimes against
			 children;
					(4)developing, installing, or expanding data
			 collection and communication systems, including computerized systems, linking
			 police, prosecutors, and courts for the purpose of identifying and tracking
			 arrests, prosecutions, and convictions for crimes against children;
					(5)encouraging, developing, and strengthening
			 programs, procedures, and policies that enhance cross-collaboration and
			 cross-communication between law enforcement and child services agencies
			 regarding the care, treatment, and services for child victims;
					(6)developing, enlarging, or strengthening
			 programs addressing the needs and circumstances of Indian tribes in dealing
			 with crimes against children; and
					(7)developing, training, or expanding units of
			 law enforcement officers, prosecutors, or courts to investigate and prosecute
			 Internet crimes against children, including increased development and training
			 in the use of forensic methods.
					(c)Application
					(1)In generalEach State, Indian tribal government, or
			 unit of local government that desires a grant under this section shall submit
			 an application to the Attorney General at such time, in such manner, and
			 accompanied by or containing such information as the Attorney General shall
			 reasonably require.
					(2)RequirementsA State, Indian tribal government, or unit
			 of local government applying for a grant under this section shall—
						(A)describe—
							(i)the purposes for which the grant is
			 needed;
							(ii)the intended use of the grant funds;
			 and
							(iii)the expected results from the use of grant
			 funds;
							(B)demonstrate that, in developing a plan to
			 implement the grant, the State, Indian tribal government, or unit of local
			 government has consulted and coordinated with nonprofit, nongovernmental victim
			 services programs that have experience in providing services to victims of
			 crimes against children; and
						(C)certify that—
							(i)any Federal funds received under this
			 section will be used to supplement, not supplant, non-Federal funds that would
			 otherwise be available for activities funded under this section; and
							(ii)the State, the Indian tribal government, or
			 the State in which the unit of local government is located is in compliance
			 with sections 301 and 302.
							(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2012 through 2014.
				202.Education, prevention, and victims’
			 assistance grants
				(a)In generalThe Attorney General shall award grants to
			 assist States, Indian tribal governments, units of local government,
			 universities, and nongovernmental organizations to provide education,
			 prevention, intervention, and victims’ assistance services regarding crimes
			 against children.
				(b)PurposesGrants provided under this section shall be
			 used to provide education, prevention, and intervention services to prevent
			 crimes against children and to provide assistance to children, and the families
			 of children, who are victims of crime, including—
					(1)educational seminars;
					(2)the operation of hotlines;
					(3)training programs for professionals;
					(4)the preparation of informational material
			 for education and public awareness;
					(5)multidisciplinary training curricula at
			 accredited schools of law and undergraduate institutions in order to provide a
			 broad and comprehensive foundation for improved intervention and representation
			 of abused and neglected children;
					(6)intervention services to prevent crimes
			 against children;
					(7)other efforts to increase awareness of the
			 facts about, or to help prevent, crimes against children, including efforts to
			 increase awareness in underserved racial, ethnic, and language minority
			 communities;
					(8)emergency medical treatment for
			 victims;
					(9)counseling to victims of crimes against
			 children and their families; and
					(10)increasing the supply of mental health
			 professionals specializing in the mental health of victims of crimes against
			 children.
					(c)Application
					(1)In generalEach State, Indian tribal government, unit
			 of local government, or nongovernmental organization that desires a grant under
			 this section shall submit an application to the Attorney General at such time,
			 in such manner, and accompanied by or containing such information as the
			 Attorney General shall reasonably require.
					(2)RequirementsA State, Indian tribal government, unit of
			 local government, or nongovernmental organization applying for a grant under
			 this section shall—
						(A)describe—
							(i)the purposes for which the grant is
			 needed;
							(ii)the intended use of the grant funds;
			 and
							(iii)the expected results from the use of grant
			 funds;
							(B)demonstrate that, in developing a plan to
			 implement the grant—
							(i)in the case of a State, Indian tribal
			 government, or unit of local government, that the State, Indian tribal
			 government, or unit of local government has consulted and coordinated with
			 nonprofit, nongovernmental victim services programs that have experience in
			 providing services to victims of crimes against children; and
							(ii)in the case of a nongovernmental
			 organization, that the nongovernmental organization has experience in providing
			 education, prevention, or intervention services regarding crimes against
			 children or has experience in providing services to victims of crimes against
			 children; and
							(C)certify that—
							(i)any Federal funds received under this
			 section will be used to supplement, not supplant, non-Federal funds that would
			 otherwise be available for activities funded under this section, provided that
			 the Attorney General may waive such requirement for nongovernmental
			 organizations in extraordinary circumstances; and
							(ii)the State, the Indian tribal government,
			 the State in which the unit of local government is located, or the State in
			 which the nongovernmental organization will operate the activities funded under
			 this section is located, is in compliance with section 303.
							(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2012 through 2015.
				IIINationwide programs
			301.Improved statistical
			 gatheringEach State receiving
			 grants pursuant to title II shall use, or shall be in the process of testing or
			 developing protocols to use, the National Incident-Based Reporting
			 System.
			302.Improved child protection services
			 programsNot later than 180
			 days after the date of enactment of this Act, each State receiving an allotment
			 for child welfare services under subpart 1 of part B of title IV of the
			 Social Security Act (42 U.S.C. 620 et
			 seq.) shall submit to the Secretary of Health and Human Services a report
			 detailing the State’s program funded under that subpart, including the process
			 for maintaining records and verifying the well-being of the children under the
			 State’s care.
			303.Model training and caseload
			 standards
				(a)Development
					(1)Model curriculum and training
			 standardsThe Secretary of
			 Health and Human Services, in conjunction with the Attorney General, shall
			 develop model standards for curriculum and training for individuals who are
			 guardians ad litem, court appointed special advocates, or attorneys ad litem,
			 in child abuse and neglect cases (as defined in section 111 of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106g)). The Secretary of Health and
			 Human Services shall design the standards to improve the quality of
			 representation by, and uniformity of practices of, such individuals, throughout
			 the United States.
					(2)Caseload standardsThe Secretary of Health and Human Services,
			 after consulting with the Attorney General, shall develop caseload standards
			 for the individuals described in paragraph (1).
					(b)DisseminationNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall
			 disseminate the standards developed under paragraphs (1) and (2) of subsection
			 (a) to State child welfare agencies receiving assistance under subpart 1 of
			 part B of title IV of the Social Security Act (42 U.S.C. 620 et seq.).
				IVMynisha's Law
			401.Short titleThis title may be cited as
			 Mynisha's
			 Law.
			402.Designation as a High Intensity Gang
			 Activity Area
				(a)In generalA unit of local government, city, county,
			 tribal government, or a group of counties (whether located in 1 or more States)
			 may submit an application to the Attorney General for designation as a High
			 Intensity Gang Activity Area.
				(b)Criteria
					(1)In generalThe Attorney General shall establish
			 criteria for reviewing applications submitted under subsection (a).
					(2)ConsiderationsIn establishing criteria under subsection
			 (a) and evaluating an application for designation as a High Intensity Gang
			 Activity Area, the Attorney General shall consider—
						(A)the current and predicted levels of gang
			 crime activity in the area;
						(B)the extent to which violent crime in the
			 area appears to be related to criminal gang activity;
						(C)the extent to which the area is already
			 engaged in local or regional collaboration regarding, and coordination of, gang
			 prevention activities; and
						(D)such other criteria as the Attorney General
			 determines to be appropriate.
						403.Purpose of the Task Force
				(a)In generalIn order to coordinate Federal assistance
			 to High Intensity Gang Activity Areas, the Attorney General shall establish an
			 Interagency Gang Prevention Task Force (in this title referred to as the
			 Task Force) in each such area, consisting of a representative
			 from—
					(1)the Department of Justice;
					(2)the Department of Education;
					(3)the Department of Labor;
					(4)the Department of Health and Human
			 Services; and
					(5)the Department of Housing and Urban
			 Development.
					(b)CoordinationFor each High Intensity Gang Activity Area
			 designated by the Attorney General under section 403, the Task Force
			 shall—
					(1)coordinate the activities of the Federal
			 Government to create a comprehensive gang prevention response, focusing on
			 early childhood intervention, at-risk youth intervention, literacy, employment,
			 community policing, and comprehensive community-based programs such as
			 Operation Cease Fire; and
					(2)coordinate its efforts with local and
			 regional gang prevention efforts.
					(c)ProgramsEach Task Force shall prioritize the needs
			 of a High Intensity Gang Activity Area for funding under—
					(1)the Child Care and Development Block Grant
			 Act of 1990 (42 U.S.C. 9858 et seq.);
					(2)the Even Start programs under subpart 3 of
			 part B of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6381 et seq.);
					(3)the Healthy Start Initiative under section
			 330H of the Public Health Services Act (42 U.S.C. 254c–8);
					(4)the Head Start Act (42 U.S.C. 9831 et
			 seq.);
					(5)the 21st Century Community Learning Centers
			 program under part B of title IV of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 7171 et seq.);
					(6)the Job Corps program under subtitle C of
			 title I of the Workforce Investment Act of 1998 (29 U.S.C. 2881 et
			 seq.);
					(7)the community development block grant
			 program under title I of the Housing and Community Development Act of 1974 (42
			 U.S.C. 5301 et seq.);
					(8)the Gang Resistance Education and Training
			 projects under subtitle X of title III of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13921);
					(9)any program administered by the Office of
			 Community Oriented Policing Services;
					(10)the Juvenile Accountability Block Grant
			 program under part R of title I of the Omnibus Crime Control and Safe Streets
			 Act of 1968 (42 U.S.C. 3796ee et seq.);
					(11)the Edward Byrne Memorial Justice
			 Assistance Grant Program under subpart 1 of part E of title I of the Omnibus
			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.); and
					(12)any other program that the Task Force
			 determines to be appropriate.
					(d)Reporting requirements
					(1)Annual Task Force reports to
			 AGNot later than September 1
			 of each year, each Task Force shall submit to the Attorney General a report on
			 the funding needs and programmatic outcomes for each area designated as a High
			 Intensity Gang Activity Area.
					(2)Annual AG report to
			 CongressNot later than December 1 of each year, the Attorney
			 General shall submit a report to the appropriate committees of Congress and the
			 Director of the Office of Management and Budget and the Domestic Policy Council
			 that describes, for each designated High Intensity Gang Activity Area—
						(A)the specific
			 long-term and short-term goals and objectives of each such area;
						(B)the measurements
			 used to evaluate the performance of the High Intensity Gang Activity Area in
			 achieving the long-term and short-term goals described under subparagraph
			 (A);
						(C)the age,
			 composition, and membership of gangs in each such area;
						(D)the number and
			 nature of crimes committed by gangs and gang members in each such area;
						(E)the definition of
			 the term gang used to compile the information required under
			 this subsection for each such area; and
						(F)the programmatic
			 outcomes and funding need of each High Intensity Gang Activity Area,
			 including—
							(i)an
			 evidence-based analysis of the best practices and outcomes from the work of the
			 relevant local collaborative working group; and
							(ii)an
			 analysis of whether Federal resources distributed meet the needs of the High
			 Intensity Gang Activity Area and, if any programmatic funding shortfalls exist,
			 recommendations for programs or funding to meet such shortfalls.
							404.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to meet any needs
			 identified by the Attorney General or in any report submitted under section
			 403(d)(2).
			VSchool Safety Enhancements 
			501.Grant program for school
			 securitySection 2701 of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797a) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 striking Placement and inserting Installation;
			 and
						(ii)by
			 inserting surveillance equipment, after
			 detectors,;
						(B)by redesignating
			 paragraph (5) as paragraph (6); and
					(C)by inserting
			 after paragraph (4) the following:
						
							(5)Establishment of
				hotlines or tiplines for the reporting of potentially dangerous students and
				situations.
							;
					(2)by striking
			 subsection (d)(1) and inserting the following:
					
						(1)The Federal share
				of the costs of a program provided by a grant under subsection (a) shall be not
				more than 80 percent of the total of such
				costs.
						;
				and
				(3)by adding at the
			 end the following:
					
						(g)Interagency
				Task ForceNot later than 60 days after the date of enactment of
				this paragraph, the Director and the Secretary of Education, or the designee of
				the Secretary, shall establish an interagency task force to develop and
				promulgate a set of advisory school safety guidelines. The advisory school
				safety guidelines shall be published in the Federal Register by not later than
				1 year after such date of enactment. In developing the final advisory school
				safety guidelines, the interagency task force shall consult with stakeholders
				and interested parties, including parents, teachers, and
				agencies.
						.
				502.ApplicationsSection 2702(a)(2) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3797b(a)(2)) is amended to read
			 as follows:
				
					(2)be accompanied by a report—
						(A)signed by the heads of each law enforcement
				agency and school district with jurisdiction over the schools where the safety
				improvements will be implemented; and
						(B)demonstrating that each proposed use of the
				grant funds will be—
							(i)an effective means for improving the safety
				of 1 or more schools;
							(ii)consistent with a comprehensive approach to
				preventing school violence; and
							(iii)individualized to the needs of each school
				at which those improvements are to be
				made.
							.
			503.Authorization of
			 appropriationsSection 2705 of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797e) is
			 amended by striking $30,000,000 and inserting
			 $50,000,000.
			
